 



Exhibit 10.1
SECOND AMENDMENT TO THIRD AMENDED AND RESTATED LOAN AGREEMENT
     THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED LOAN AGREEMENT (this
“Amendment”) dated as of June 30, 2007, by and between: MERCANTILE BANCORP,
INC., a Delaware corporation (“Borrower”); and U.S. BANK NATIONAL ASSOCIATION,
formerly known as Firstar Bank, N.A., a national banking association, the
successor by merger to Mercantile Bank National Association (“Lender”); has
reference to the following facts and circumstances (the “Recitals”):
     A. Borrower and lender executed the Third Amended and Restated Loan
Agreement dated as of November 10, 2006 (as amended, the “Agreement”; all
capitalized terms herein not otherwise defined shall have the same meanings as
ascribed to them in the Agreement).
     B. The Agreement was previously amended as described in the First Amendment
to Third Amended and Restated Loan Agreement dated as of March 20, 2007;
Borrower desires to further amend the terms of the Agreement and to amend the
Revolving Note to reduce Lender’s Revolving Loan Commitment and to extend the
Revolving Credit Period in the manner set forth herein; and Lender is willing to
agree to said amendments on the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the premises, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrower and Lender hereby agree as follows:
     1. Recitals. The Recitals are true and correct, and, with the defined terms
set forth herein, are incorporated by this reference.
     2. Amendment to Agreement. The Agreement is amended as follows:
(a) Recital C on page 1 of the Agreement is deleted and replaced with the
following:
     “C. Borrower and Lender desire to amend and restate the Original Loan
Agreement to, among other things, provide for a revolving credit facility in the
aggregate amount of up to $8,000,000, and to allow for a new term loan in the
original principal amount of $15,000,000 upon, and subject to, the terms,
provisions and conditions hereinafter set forth.”
(b) The definition of “Lender’s Revolving Loan Commitment” in Section 1 of the
Agreement is deleted and replaced with the following:
     “Lender’s Revolving Loan Commitment shall mean up to Eight Million Dollars
($8,000,000.00).”
(c) The definition of “Revolving Credit Period” in Section 1 of the Agreement is
deleted and replaced with the following:
     “Revolving Credit Period shall mean the period commencing on the date of
this Agreement and ending June 30, 2008.”
     3. Amendment to Revolving Note. The Revolving Note is amended as follows:
(a) The reference to “$15,000,000.00” at the top of page 1 of the Revolving Note
is deleted and replaced with “$8,000,000.00.”

 



--------------------------------------------------------------------------------



 



(b) The references to “Fifteen Million Dollars ($15,000,000.00)” in the first
paragraph on page 1 of the Revolving Note are deleted and replaced with “Eight
Million Dollars ($8,000,000.00).”
     4. Continuing Security. The Agreement and the Revolving Note, as hereby
amended, and the other Notes, are and shall continue to be, guarantied and/or
secured by Borrower Pledge and the Subsidiary Pledge, and any reference to the
Agreement and the Revolving Note in Borrower Pledge and the Subsidiary Pledge
shall hereafter be deemed to include the Agreement and the Revolving Note as
hereby amended.
     5. Binding Obligations. The Agreement, Notes, and the other Transaction
Documents, are, and shall remain, the binding obligations of Borrower and/or
Royal Palm, and all of the provisions, terms, stipulations, conditions,
covenants and powers contained therein shall stand and remain in full force and
effect, except only as the same are herein and hereby expressly and specifically
varied or amended, and the same are hereby ratified and confirmed, and Lender
reserves unto itself all rights and privileges granted thereunder.
     6. Representations and Warranties. Borrower hereby represents and warrants
to Lender that:
(a) the execution, delivery and performance by Borrower of this Amendment are
within the corporate powers of Borrower, have been duly authorized by all
necessary corporate action on the part of Borrower and require no consent of,
action by or in respect of or filing, recording or registration with, any
governmental or regulatory body, instrumentality, authority, agency or official
or any other Person;
(b) the execution, delivery and performance by Borrower of this Amendment do not
conflict with, or result in a breach of the terms, conditions or provisions of,
or constitute a default under or result in any violation of, the terms of the
Certificate or Articles of Incorporation or By-Laws of Borrower, any applicable
law, rule, regulation, order, writ, judgment or decree of any court or
governmental or regulatory body, instrumentality authority, agency or official
or any agreement, document or instrument to which Borrower is a party or by
which Borrower or any of its Property or assets is bound or to which Borrower or
any of its Property or assets is subject;
(c) this Amendment has been duly executed and delivered by Borrower and
constitutes the legal, valid and binding obligation of Borrower enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by (i) applicable bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally and (ii) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law);
(d) all of the representations and warranties made by Borrower and/or any other
Obligor in the Agreement and/or in any other Transaction Document are true and
correct in all material respects on and as of the date of this Amendment as if
made on and as of the date of this Amendment (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall have been true and correct on and as
of such earlier date) (and for purposes of this subparagraph (d), the
representations and warranties made by Borrower in Section 4.04 of the Agreement
shall be deemed to refer to the most recent financial statements of Borrower
delivered to the Lender pursuant to Section 5.03 of the Agreement); and

-2-



--------------------------------------------------------------------------------



 



(e) as of the date of this Amendment and after giving effect to this Amendment,
no Default or Event of Default under or within the meaning of the Agreement has
occurred and is continuing.
     7. Inconsistency. In the event of any inconsistency or conflict between
this Amendment and the Agreement, the terms, provisions and conditions contained
in this Amendment shall govern and control.
     8. Expenses. Borrower agrees to pay all expenses incurred by Lender in
connection with this Amendment, including, but not limited to, Lender’s legal
fees. Said sums are payable on-demand and are secured by Borrower Pledge and the
Subsidiary Pledge.
     9. Release. Borrower hereby releases Lender and its successors, assigns,
directors, officers, agents, employees, representatives and attorneys from any
and all claims, demands, causes of action, liabilities or damages, whether now
existing or hereafter arising or contingent or noncontingent, or actions in law
or equity of any type or matter, relating to or in connection with any
statements, agreements, action or inaction on the part of Lender occurring at
any time prior to the execution of this Amendment, with respect to Borrower, the
Agreement, Notes, and all other Transaction Documents.
     10. Applicable Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of Missouri.
     11. Notice Required by Section 432.047 R.S. Mo. ORAL AGREEMENTS OR
COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT
OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE,
REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT IS IN ANY WAY RELATED
TO THE CREDIT AGREEMENT. TO PROTECT YOU (BORROWER(S)) AND US (CREDITOR) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.
     12. Closing Conditions. Notwithstanding any provision contained in this
Amendment to the contrary, this Amendment shall not be effective unless and
until Lender shall have received the following, all in form and substance
acceptable to Lender:
(a) this Amendment, duly executed by Borrower;
(b) the Borrowing Resolutions of Board of Directors, duly executed by the
Secretary of Borrower;
(c) Certificates of Good Standing for Borrower, issued by the Secretary of State
of the State of Delaware and by the Secretary of State of the State of Illinois
(or other evidence of good standing acceptable to Lender); and
(d) such other documents and information as Lender may reasonably require.
     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the day and year first above written.
(SIGNATURES ON FOLLOWING PAGE)

-3-



--------------------------------------------------------------------------------



 



SIGNATURE PAGE-
SECOND AMENDMENT TO THIRD AMENDED AND RESTATED LOAN AGREEMENT

            Borrower:

MERCANTILE BANCORP, INC
      By:   /s/ Ted T. Awerkamp         Ted T. Awerkamp, President & CEO       
     

            Lender:

U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ Jaycee D. Greene         JAYCEE D. GREENE, Vice President       
     

-4-